           Case 1:17-cv-05885-GHW Document 113 Filed 07/10/20 Page 1 of 2
                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                    DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                    DATE FILED: 7/10/2020
------------------------------------------------------------------X
  ENG BOCK CHIA, RUI GUI WU, YUE MING :
  LIN, GRACE WU, CINDY LIN, XIN QIANG :
  YU, GUI XIANG DONG, CHIN KOK HING, :
  WAI HO NG, JIANWEI XU, and WONG KAM :                                1:17-cv-5885-GHW
  FOONG,                                                          :
                                                                  :         ORDER
                                                                  :
                                               Plaintiffs,        :
                                                                  :
                              -v-                                 :
                                                                  :
  520 ASIAN RESTAURANT CORP. et al,                               :
                                                                  :
                                             Defendants.          :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:
       Due to the on-going novel coronavirus pandemic, the Southern District of New York has

enacted certain protocols designed to ensure the safety of anyone appearing in any Southern District

courthouse. This includes a requirement that every person appearing in a Southern District of New

York courthouse complete a questionnaire and have their temperature taken. Instructions for

completing this questionnaire are attached.

       Counsel are directed to ensure their clients, witnesses, and members of their trial team are

provided with a copy of this order and its attachment. Completing the questionnaire ahead of time

will save time and effort upon entry. Only those individuals who meet the entry requirements

established by the questionnaire will be permitted entry. Please contact chambers if any member of

your team does not meet the requirements.

 SO ORDERED.

 Dated: July 10, 2020                              _____________________________________
                                                            GREGORY H. WOODS
                                                           United States District Judge
        Case 1:17-cv-05885-GHW Document 113 Filed 07/10/20 Page 2 of 2



All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.
